J-S20002-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.E. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

KEITH CALDWELL

                            Appellant                 No. 45 WDA 2015


               Appeal from the PCRA Order November 19, 2014
              In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0006929-2007


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

JUDGMENT ORDER BY PANELLA, J.                         FILED APRIL 15, 2016

        Appellant, Keith Caldwell, appeals pro se from the order entered

November 19, 2014, in the Court of Common Pleas of Allegheny County,

which dismissed as untimely his serial PCRA1 petition. We affirm.

        On March 12, 2008, a jury convicted Appellant of first-degree murder

for the shooting death of his grandfather. This Court affirmed the judgment

of sentence on appeal, and the Supreme Court denied allocatur on April 25,

2012. See Commonwealth v. Caldwell, 38 A.3d 919 (Pa. Super., filed

Nov. 14, 2011) (unpublished memorandum), appeal denied, 44 A.3d 1160

(Pa. 2012). On December 5, 2012, Appellant filed a pro se PCRA petition and

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Post-Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546.
J-S20002-16



the PCRA court appointed counsel. Appointed counsel subsequently filed a

petition   to   withdraw   and   “no    merit”   letter   in     accordance    with

Commonwealth        v.     Turner,     544   A.2d   927        (Pa.   1998),   and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988). On May 20,

2013, the PCRA court granted counsel permission to withdraw and dismissed

Appellant’s PCRA petition. This Court affirmed the dismissal of the PCRA

petition. See Commonwealth v. Caldwell, 1381 WDA 2013 (Pa. Super.,

filed July 15, 2014) (unpublished memorandum).

      On September 19, 2014, Appellant filed pro se a document entitled,

“Affidavit and Notice/Motion to compel the Presiding Judge the Honorable

Randall B. Todd to Rule Upon the Merits of the Petitioner’s Miranda Violation

Issue in Order for the Petitioner to Obtain Relief and/or be in Compliance

with Appealate [sic] Procedure Also Requesting Judge Todd to Rescind His

Decision Denying Petitioner’s Allowance of Appeal and Reverse His Decision

Allowing PCRA Counsel to Withdraw Under Finley v. Turner.” Despite the

prolix caption, the lower court properly treated Appellant’s motion as a

second PCRA petition. The PCRA court issued Pa.R.Crim.P. 907 notice and

then on November 19, 2014, the court dismissed Appellant’s petition as

untimely. This timely appeal followed.

      The timeliness of a PCRA petition is a jurisdictional requisite. See

Commonwealth v. Hackett, 956 A.2d 978, 983 (Pa. 2008). A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. See 42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed final

                                       -2-
J-S20002-16



at the conclusion of direct review or at the expiration of time for seeking

review. See 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to

the PCRA’s timeliness provisions allow for very limited circumstances under

which the late filing of a petition will be excused. See 42 Pa.C.S.A. §

9545(b)(1)(i-iii). A petitioner asserting a timeliness exception must file a

petition within 60 days of the date the claim could have been presented. See

42 Pa.C.S.A. § 9545(b)(2).

      Instantly, the PCRA court properly treated Appellant’s motion as a

serial PCRA petition subject to the PCRA’s time restrictions. See 42 Pa.C.S.A.

§ 9542 (stating PCRA shall be sole means of obtaining collateral relief and

encompasses all other common law and statutory remedies for same

purpose); Commonwealth v. Deaner, 779 A.2d 578 (Pa. Super. 2001)

(stating any collateral petition raising issues with respect to remedies offered

under PCRA will be considered PCRA petition). Appellant’s judgment of

sentence became final on July 24, 2012, 90 days after our Supreme Court

denied allowance of appeal and the time expired for filing a petition for writ

of certiorari with the United States Supreme Court. See 42 Pa.C.S.A. §

9545(b)(3); U.S.Sup.Ct.R. 13. Appellant therefore had until July 24, 2013,

to file a timely PCRA petition. As Appellant filed the current petition on

September 19, 2014, it is patently untimely. See 42 Pa.C.S.A. § 9545(b)(1).

Appellant has not pleaded and proved in his petition any of the three

enumerated statutory exceptions to the time-bar. Thus, the court properly

dismissed the petition as untimely.

                                      -3-
J-S20002-16



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2016




                          -4-